Citation Nr: 1201197	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to an increased rating for a psychiatric disorder, rated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted an increased 50 percent rating for a service-connected psychiatric disorder, effective August 29, 2007, the date of receipt of the Veteran's claim for increase.  That rating decision also denied the Veteran's application to reopen claims for service connection for diabetes mellitus and prostate cancer.  This appeal also comes from September 2008 and February 2009 rating decisions of the Nashville RO, which denied entitlement to a total disability rating based on individual unemployability.  Although the February 2008 rating decision awarded an increased 50 percent rating for a psychiatric disorder, that award does not represent a total grant of benefits sought on appeal, and the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In September 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing and subsequent to the hearing, the Veteran submitted additional evidence in support of his claims accompanied by waivers of RO consideration.


Also during his September 2011 Board videoconference hearing, the Veteran raised the issue of clear and unmistakable error in the January 2006 RO rating decision that denied service connection for diabetes mellitus and prostate cancer.  However, that issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and prostate cancer.  The Veteran did not appeal and the decision became final.

2.  Evidence received since the January 2006 decision is cumulative and redundant of evidence previously considered, does not relate to unestablished facts necessary to substantiate the Veteran's claims for service connection for diabetes mellitus or prostate cancer, and does not raise a reasonable possibility of substantiating those claims. 

3.  Throughout the pendency of this appeal, the Veteran's service-connected psychiatric symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

4.  The evidence of record is at least in equipoise as to whether the Veteran's service-connected disability has rendered him unable to secure and follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for diabetes mellitus and prostate cancer is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has not been received to reopen the claims for service connection for diabetes mellitus and prostate cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Throughout the period on appeal, the criteria for a rating of 70 percent, but not higher, for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).

4.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A January 2006 rating decision denied service connection for diabetes mellitus as a result of exposure to herbicides and service connection for prostate cancer as a result of exposure to herbicides.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the January 2006 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO declined to reopen the Veteran's claims for service connection for diabetes mellitus and prostate cancer in a February 2008 rating decision.  While the RO found that new and material evidence had not been received to reopen the Veteran's service connection claims, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in January 2006 consisted of service medical records, including a July 1969 separation examination, which are negative for complaints or clinical findings related to diabetes mellitus or prostate cancer, and service personnel records, which show that the Veteran was stationed in Japan from August 1966 to September 1967.  Also of record was the Veteran's initial June 2005 application for VA compensation in which the Veteran reported service in Vietnam from August 1966 to September 1967 and exposure to Agent Orange or other herbicides.  In his initial application, he also reported an onset of diabetes in July 2002 and an onset of prostate cancer in May 2003.  Additionally, of record were private medical records showing findings of elevated glucose levels and prostate specific antigens as early as July 2002.  Those records show that the Veteran subsequently was diagnosed with prostate cancer around March 2003 and underwent a radical prostatectomy in May 2003.  They also show a diagnosis of diabetes mellitus around February 2004 and a family history positive for diabetes and negative for prostate cancer.  VA medical records also of record and dated from August 2005 to December 2005 show an ongoing diagnosis of and treatment for diabetes mellitus.  

Additionally, of record at the time of the last final denial were the Veteran's own statements regarding direct exposure to herbicides and chemicals in service, to which the Veteran attributed his diabetes and prostate cancer.  Specifically, in various written statements, the Veteran reported that through his work as a supply clerk while stationed in Japan (also reported as Vietnam), the Veteran loaded and unloaded containers containing toxic chemicals and was required to clean up chemical spills while wearing a mask.  In support of his claim, the Veteran submitted information from the National Archives & Records Administration relating to Agent Orange and Operation Red Hat.  Specifically, the Veteran submitted a list of documents dated from August 1969 June 1972 pertaining to chemical weapons, chemical agents, chemical munitions, herbicides including "Orange" in Okinawa and Johnston Island.  Also submitted was August 2004 correspondence from the Department of the Air Force indicating that the Air Force Historical Research Agency was unable to find any documentation referring to Agent Orange, herbicide, defoliant, or dioxin in conjunction with Okinawa.  However, they did uncover a document pertaining to movement of mustard gas and nerve gas from Okinawa to Johnston Island from July 1970 to June 1971.

Based on the evidence then of record, the RO denied the Veteran's claims, finding that the evidence did not show that the Veteran served in Vietnam or was otherwise exposed to herbicides during military service, and that service medical records were negative for complaints, treatments, or diagnoses pertaining to diabetes mellitus or prostate cancer.  The RO also found that evidence did not show treatment for or a diagnosis of diabetes or prostate cancer within one year of separation from service.  Consequently, the Veteran's service connection claims were denied on a direct basis, on a presumptive basis due to herbicide exposure, and on a presumptive basis as manifesting within one year of separation. 

Prior to the Veteran's August 2007 application to reopen his service connection claims for diabetes mellitus and prostate cancer, and within a year of the January 2006 rating decision denying those claims, additional evidence was associated with the record.  Specifically, lay statements from the Veteran and family members were received in May 2006 relating the Veteran's reports of his in-service exposure to chemicals.  Also submitted were VA medical records showing periodic treatment related to diabetes and unrelated medical conditions.  

The Veteran then filed an application to reopen his claims in August 2007.  He has since submitted written and transcribed statements reasserting that he was exposed to chemicals and toxins in service and that those exposures caused his diabetes mellitus and prostate cancer.  In support of his claims, the Veteran submitted copies of past Board decisions in which service connection for a disability was granted based on a veteran's claimed exposure to herbicides while stationed somewhere other than Vietnam, including Guam, Thailand, and Okinawa.  The Veteran also submitted internet articles discussing those Board decisions.  However, those past Board decisions and internet articles do not establish that the Veteran, himself, was exposed to herbicides while stationed in Okinawa, or that the Department of Defense has conceded herbicide use in Okinawa.  On the contrary, those internet articles state that the Department of Defense has not confirmed and continues to deny that Agent Orange was stored or used in Okinawa during the Vietnam War.  Additionally, the Board notes that outcomes in other Board decisions are not considered precedential due to the significant variance of the facts of each case.  Therefore, the results in the cases submitted by the Veteran are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2011). 

Additionally, VA medical records and private medical records have been obtained, which show treatment relating prostate cancer and diabetes mellitus, and unrelated medical conditions.  However, no VA treating provider has related the Veteran's diabetes mellitus or prostate cancer to any aspect of his military service.  Nor has the Veteran submitted any private medical opinion evidence that suggests such a nexus.

The Board acknowledges that the lay statements, internet articles, prior Board decisions, VA medical records, and private medical records that have been added to the Veteran's claims folder constitute new evidence in the sense that they were not previously considered by VA decision makers.  Nevertheless, the Board finds that newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the Veteran's previously denied claims. 

The January 2006 RO decision denied the Veteran's claim based on findings that the Veteran did not serve in Vietnam and that he was not otherwise exposed to herbicides during military service; that service medical records were negative for complaints, treatments, or diagnoses pertaining to diabetes mellitus or prostate cancer; and that evidence did not show treatment for or a diagnosis of diabetes or prostate cancer within one year of separation from service.  Thus, in order to reopen his claim, the Veteran would need to present new evidence that he was exposed to herbicides in service, or that his diabetes mellitus or prostate cancer manifested within a year or separation from service or are otherwise related to his military service.  He has not submitted any such evidence.  On the contrary, his recently obtained VA medical records and private medical records contain no evidence of manifestation of diabetes mellitus or prostate cancer in service or within a year of separation.  Nor do those records suggest that the Veteran's diabetes mellitus or prostate cancer are otherwise related to his military service or were incurred during that service.  Additionally, the internet articles show that herbicide use in Okinawa has been denied by the Department of Defense.  Because they are against the Veteran's claim, they do not create a reasonable possibility of an allowance of the claim.

The Board recognizes that the Veteran himself has again indicated that his diabetes mellitus and prostate cancer are etiologically linked to herbicide and chemical exposures in service.  The Veteran is competent to provide an account of an in-service injury of which he has personal knowledge, such as cleaning up a spill or moving containers holding an unknown substance.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further notes that the Veteran has asserted that his diabetes mellitus and prostate cancer could be related to a food-borne chemical exposure in service, or to a virus or bacteria that he was exposed to in service.  However, the Board finds that the Veteran, as a lay person without any apparent clinical expertise, is not competent to opine as to the etiology of his diabetes mellitus or prostate cancer, or to relate those conditions to a specific event in service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Thus, the Veteran lay statements, standing alone, are insufficient to establish that his current diabetes mellitus or prostate cancer is etiologically related to his active service.  Additionally, the Board observes that those recently submitted statements are mainly cumulative of the lay evidence considered at the time of the last final decision on the Veteran's claims.

In the absence of any other new evidence pertaining to previously unestablished facts necessary to substantiate the Veteran's previously denied claims for service connection for diabetes mellitus and prostate cancer, those claim cannot be reopened because the new evidence received is not material as it does not create a reasonable possibility of an allowance of those claims.  38 C.F.R. § 3.156(a)  (2011). 

In sum, the Board finds that, while the clinical and lay evidence obtained since the RO's last final rating decision is new, it does not create a reasonable possibility of an allowance of the claims.  Therefore, that newly submitted evidence is not material.  Accordingly, the Veteran's claims for service connection for diabetes mellitus and prostate cancer are not reopened and the benefits sought on appeal remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Rating mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Ratings will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but a rating may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

Throughout the pendency of this appeal, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for a psychiatric condition when the condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for a psychiatric condition when the condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for a psychiatric condition when the condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).    

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2011).

The Veteran filed a claim for increased rating for his psychiatric disability that was received at the RO on August 29, 2007.  Therefore, the rating period on appeal extends from August 29, 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, 38 C.F.R. § 4.1 provides that, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to August 29, 2006, to the extent that it is found to shed additional light on the Veteran's disability picture as it relates to the rating period on appeal. 

In this case, the Veteran contends that his psychiatric disorder has warranted a higher rating throughout the pendency of this appeal.

The evidence pertinent to the Veteran's claim consists of VA treatment records and VA examination reports dated in February 2007 and June 2011.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  That evidence collectively shows that the Veteran has undergone treatment for various psychiatric symptoms, including a depressed mood, lethargy, decreased interests and energy, guilt, intrusive thoughts, mood swings, concentration problems, social withdrawal, and occasional thoughts of death and suicide.  Based on those underlying symptoms, he has been diagnosed with major depressive disorder and has been assigned Global Assessment of Functioning (GAF) scores ranging from 30 to 55.  He underwent at least one psychiatric hospitalization in September 2008, and another inpatient admission was recommended as recently as August 2011.  Additionally, VA medical records show that the Veteran's treating VA psychiatrist has found him totally disabled for purposes of gainful employment due to his psychiatric symptoms.

Additional pertinent evidence of record includes statements from the Veteran and his spouse, siblings, and niece attesting to the Veteran's long struggle with mental health problems.  Those statements indicate that the Veteran is difficult to live with due to his depressive moods and mood swings, has concentration and memory problems, becomes easily angry or irritated, is slow to interact with family members and finds excuses not to attend family functions, has exhibited a decrease in affection and caring attitude, avoids being around people, talks to himself, walks with his head down, is paranoid, and looks lost all the time.

In February 2007, the Veteran underwent his initial VA examination.  The examiner noted psychiatric symptoms to include chronic severe depression with insomnia, fatigue, lack of energy, anhedonia, nightmares, isolation, hopelessness, and extreme passivity.  With regard to social functioning, the Veteran avoided being around people and isolated a lot.  He did not report any activities or leisure pursuits.  He and his wife had been together for 33 years but were currently separated due to the strain of his chronic depression.  The Veteran reported that his wife had filed for divorce.  The examiner noted the Veteran's current psychosocial functioning to be very poor.  The Veteran was noted to be very depressed, stressed about financial pressures, and to be going through a divorce that he did not want.  With regard to occupational functioning, the Veteran was currently working part-time as a substitute teacher.  Prior to that, he worked with the Post Office for 32 years until retirement.  His psychiatric problems relating to occupational functioning included decreased concentration.

On mental status examination, the Veteran was neatly groomed with a cooperative attitude toward the examiner.  Psychomotor activity was lethargic and speech was hesitant.  The Veteran's affect was normal but his mood was anxious and depressed.  The examiner noted that the Veteran had a short attention span and appeared to have difficulty with his train of thought.  However, his memory was intact, and thought process and thought content were unremarkable.  There was no evidence of delusions, hallucinations, panic attacks, suicidal thoughts, or homicidal thoughts.  Insight and judgment were intact, and impulse control was good.  The Veteran had severe insomnia and nightmares which left him tired and lethargic and unable to deal with issues he needed to address.  The examiner also noted that the Veteran appeared to suffer from extreme passivity and seemed unable to initiate changes in behavior, even when his present behavior resulted in negative consequences, such as his wife leaving him.  The examiner noted no problems with activities of daily living.  Psychological testing was administered, which yielded results of questionable validity.

Based on the results of the examination and a review of pertinent medical records, the VA examiner diagnosed Major Depressive Disorder and avoidant and dependent personality traits.  A GAF score of 50 was assessed.  The examiner found that there was not total occupational and social impairment due to his mental disorder, but that there were deficiencies in the areas of thinking (slowed mental processing), family relations (inability to meet family expectations resulting in separation from wife), work (difficulty tolerating conflict and ambiguity at the Post Office), and mood (very depressed, poor sleep, poor socialization, and lethargy).

The record thereafter shows that the Veteran continued to receive VA treatment for mental health problems, including therapy and medication management and a psychiatric hospitalization in September 2008 due to suicidal ideation.  Subsequent to that hospitalization, the Veteran was frequently assigned GAF scores ranging from 40 to 45.  He continued to report symptoms of depression, sleep impairment, nightmares, fatigue, trouble getting out of bed, isolation, avoidance, and marital problems.  Although he generally denied suicidal ideation, he reported on one occasion seeing little purpose to life.  However, he developed a close relationship with his granddaughter and his affect brightened when discussing her during therapy.  He also appeared to have a relationship with his son, who was deployed, and he reported that he talked with a niece occasionally.  Recreationally, the Veteran enjoyed watching birds, went to see a movie with his wife on one occasion, and also attended and enjoyed a group therapy field trip to local museums.  

In April 2011, the Veteran's treating VA psychiatrist completed a work-related assessment based on the Veteran's psychiatric disorder.  In the assessment, the psychiatrist indicated that, with respect to mental abilities and aptitudes needed to perform unskilled work, the Veteran would be unable to meet competitive standards in the areas of completing a normal workday and workweek without interruptions from psychologically based symptoms, performing at a consistent pace without an unreasonable number and length of rest periods, getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, and dealing with normal work stress.  The psychiatrist also noted that the Veteran's ability to respond appropriately to changes in a routine work setting was seriously limited, but not precluded.  Regarding mental abilities and aptitudes needed to perform skilled work, the psychiatrist found that the Veteran is unable to meet competitive standards in any area.  The psychiatrist stated that the Veteran's chronic and severe depression markedly limited his energy and ability to sustain productive activity that would meet competitive standards.  Also in April 2011, the Veteran's  VA treating psychiatrist found the Veteran's psychiatric disability to be productive of occupational and social impairment with deficiencies in most areas and consistent with a 70 percent rating.

On a follow-up VA examination in June 2011, the Veteran complained of difficulty sleeping and feeling tired during the day.  It was also noted that the Veteran suffered from sleep apnea and awakened a few times during the night to urinate.  The Veteran reported feeling depressed and isolating himself, stating that as long as he was by himself, he did not have to deal with negative situations.  He reported that he visited the gravesites of his father and friends and felt at ease visiting.  Regarding psychiatric treatment, the examiner noted that the Veteran attended weekly groups and had been doing so for two years.  The Veteran reported that he looked forward to his group sessions and felt like he had benefitted from them.  He was also on medications, which the examiner noted to be helpful.  The examiner noted that in February 2011, the Veteran was brighter than usual and had enjoyed the snow and the winter.

Regarding social functioning, the Veteran was still married to his wife of 39 years and he described his relationship with his wife as "coping."  The Veteran reported that he and his wife did not do things together but rather coexisted in the same household.  They did not talk, share activities, or eat meals together.  The Veteran reported sitting in the park on most days except when, due to the heat, he stayed inside the house watching television.  The Veteran reported that he did not have "the means to do anything else," which the examiner interpreted as the Veteran stating that he did not have the financial means to engage in other activities.  Regarding occupational functioning, the examiner noted that the Veteran retired in 2001 after working for 32 years with the Post Office.  He then worked as a substitute teacher on and off, and then for a few months as a security guard until taking complete retirement.  The Veteran stated that he was unable to tolerate the stress involved in the part-time teaching of students, and also had difficulty in dealing with his job as a security guard.

On mental status examination, the Veteran was polite and cooperative and his eye contact was good.  His affect was appropriate but his mood was rather sad.  Speech was relevant and coherent and there was no evidence of psychosis or a thought disorder.  He appeared capable of maintaining personal hygiene and other activities of daily living.  Memory appeared to be intact, and the Veteran's concentration was fine.  There was no evidence of suicidal or homicidal thinking.
 
Based on the results of the examination and a review of pertinent medical records, the VA examiner diagnosed Major Depressive Disorder.  A GAF score of 55 was assessed and the examiner noted the Veteran's depression to be mild to moderate in terms of severity.  It was noted that, based on the Veteran's own report and medical record documentation, the Veteran's group therapy and medication management appeared to help reduce symptom severity.  The examiner noted that the Veteran's symptoms were not of such severity that they would interfere with his ability to maintain gainful employment, as evidenced by the examination and the Veteran's history of a successful vocational career.  However, the examiner found that the Veteran had social impairment and lead a very isolated lifestyle.  Even though the Veteran had activities that he looked forward to, the examiner noted that they were all done alone, with the exception of the Veteran's group therapy.

Thereafter, the record shows that the Veteran has continued to attend group therapy for his ongoing mental health problems and, as recently as August 2011, a voluntary inpatient admission was recommended for mood stabilization.

During the relevant appeals period, the Veteran has been assigned GAF scores ranging from 30 to 50 by treating VA mental health providers, and GAF scores of 50 and 55 by VA examiners in February 2007 and June 2011.  The GAF scores assigned for the Veteran's Major Depressive Disorder must be interpreted in the context of his overall disability picture.  Thus, while mindful that the June 2011 VA examiner concluded that the Veteran's depression warranted a GAF score of 55, the Board considers it significant that ongoing VA medical records show that other VA mental health providers have found the Veteran's mental health symptoms to be productive of more severe occupational and social impairment.  Indeed, the February VA examination report and VA medical records dated from October 2007 to August 2011 consistently show GAF scores ranging from 45 to 50, with several GAF scores falling in the lower 31 to 40 range.  Thus, while cognizant that the most recent VA examiner found that, on the day of the examination, the Veteran's symptoms warranted a higher GAF score, the Board finds that the Veteran's overall psychiatric symptoms have consistently warranted GAFs in the 41 to 50 range. 

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores from 31 to 40 indicate major impairment in several areas, such as work or school family relations, judgment, thinking, or mood (a depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 41-50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51-60 indicate some mild symptoms (depressed mood, mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft within the household), but generally functioning well with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.). 

The Board finds that the Veteran's treating VA psychiatrist's findings as documented in the ongoing VA medical records, together with the other competent evidence of record, indicate that the relatively high GAF score assigned by the June 2011 VA examiner does not match the Veteran's overall disability picture, which has been characterized by markedly impaired vocational and social functioning throughout the relevant appeal period.  Indeed, the evidence shows that, during the relevant period on appeal, the Veteran's psychiatric symptoms have undermined his relationship with his spouse and have caused him to withdraw from nearly all activities, with the exception of group therapy.  In addition, those symptoms have warranted ongoing VA treatment, including weekly group therapy and medication management, in addition to a hospitalization in September 2008.  Significantly, the record shows that the Veteran has not worked full time since 2001, worked only part time until June 2008, and has not worked since that time.  

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, the Veteran's treating VA psychiatrist has submitted statements indicating that his psychiatric problems and related symptoms significantly interfere with his employment.  In September 2007, the VA psychiatrist noted treatment of the Veteran for over a year, during which time she observed his depression to be much more severe than his 30 percent rating.  She noted that the Veteran had been unresponsive to multiple medications, and that she saw him as totally disabled for purposes of gainful employment on the basis of his depression.  In November 2008, the Veteran's treating psychiatrist indicated that the Veteran's symptoms, which included a depressed mood, marked decrease in energy, slowing of thought processes, marked decrease in interests, and an inability to be around people, were of such severity that he could not reasonably engage in gainful employment.  She found the Veteran to be unemployable secondary to his service-connected major depression and did not expect improvement.  Similarly, in August 2010, the Veteran was assigned a GAF score of 45 and his VA psychiatrist reiterated her belief that the Veteran's depression was totally disabling.  

Moreover, the Board considers it significant that the Veteran and his spouse have submitted statements attesting to his markedly impaired functioning at work and in other aspects of his daily life.  While a lay person, the Veteran is competent to report symptoms of social and occupational impairment that are within the realm of his personal experience.  Similarly, his spouse of over 35 years is competent to relate such symptoms, which she has personally witnessed in the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, their statements are considered credible as they are consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the Veteran's service-connected psychiatric problems have most closely approximated a disability rating of 70 percent throughout the relevant appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  The evidence of record shows that, during the relevant appeals period, the Veteran's overall psychiatric symptoms have been productive of occupational and social impairment, manifested by deficiencies in most areas, including work and family relations, thinking, and mood, due to such symptoms as chronic depression, guilt, sleep impairment, fatigue, lethargy, anhedonia, impaired psychomotor functioning, intrusive thoughts, mood swings, concentration problems, and social withdrawal and isolation.  Additionally, the Veteran has demonstrated marked difficulty adapting to a work-like setting and to other stressful circumstances.  He has also shown an inability to establish and maintain effective relationships, as demonstrated by his dissolving marriage and lack of meaningful social contacts.  Accordingly, the Board finds that, for the period on appeal, a higher rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

However, the Board finds that a rating in excess of 70 percent has not been warranted throughout the pendency of the appeal.  At no other time during the period on appeal has the Veteran been found to display grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time, place, or space; or memory loss for names of close relatives, own occupation, or own name.  While he has exhibited emotional and cognitive impairment, manifested by depression, social withdrawal, and concentration problems, he has not demonstrated hallucinatory or delusional behavior.  And, with the exception of the September 2008 hospitalization during which the Veteran reported suicidal thoughts but not intent, he routinely has denied active suicidal or homicidal intent.

Additionally, while the Veteran has reported marked strains in his relationship with his wife, the record shows that they are still married and have continued to try and work things out, that he remains close to his granddaughter and has a relationship with his son and niece, and, thus, does not completely isolate himself.  Moreover, despite an acknowledged loss of interests in many of the activities he once enjoyed, the Veteran continues to take part in activities that do not require much social interaction.  The Veteran has routinely been noted to be adequately groomed and to be able to maintain activities of daily living.  Also, the evidence does not show grossly inappropriate behavior or memory loss for names of close relatives, own occupation, or own name.  Furthermore, while acknowledging that periodically, a GAF score of 40 has been assigned (and on one occasion, a GAF score of 30), the Veteran's GAF scores have generally been around 45, which is indicative of significant, but not total impairment.  The Board also finds it significant that neither the VA examiners who evaluated the Veteran nor his VA treating psychiatrist have indicated that his psychiatric symptoms are productive of total occupational and social impairment.  Accordingly, the Board finds that the Veteran's overall psychiatric symptoms have not worsened to the extent that a 100 percent schedular disability rating is warranted under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

In sum, the Board finds that the evidence of record shows that, throughout the pendency of this appeal, the Veteran's psychiatric disability has warranted a rating of 70 percent, but not higher.  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the lay evidence indicating that the Veteran's service-connected psychiatric symptoms prevent him from working.  Additionally, the Board recognizes that his treating mental health care providers have determined that he is unemployable due to those symptoms.  In light of that evidence, as discussed below, the Board has determined that a TDIU is warranted in this case.  Nevertheless, the evidence currently of record does not indicate that the Veteran's overall level of psychiatric impairment goes beyond that contemplated in the 70 percent disability rating that has now been assigned for his service-connected disability.  Indeed, the VA examiners who have previously assessed the Veteran, and his treating psychiatrist in her April 2011 evaluation, have expressly determined that his symptoms are not productive of total occupational and social impairment.  In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, the Board observes that, while the Veteran's service-connected psychiatric symptoms have been shown to warrant a hospitalization on one occasion during the relevant appeals period, and he has been recommended hospitalization on another occasion, the Veteran's disability has not been shown to warrant frequent hospitalizations, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


TDIU

The Veteran, in written statements and in testimony before the Board, asserts that he is permanently unemployable due to his service-connected psychiatric disorder and that a TDIU rating is therefore warranted.  The Veteran's wife also submitted a written statement in June 2008 indicating that she sees no way that the Veteran could be gainfully employed, as he cannot concentrate and never finishes anything around the house.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16  (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)  (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

In light of the Board's decision to grant a 70 percent rating for his service-connected acquired psychiatric disorder, the Veteran meets the schedular criteria for a TDIU rating based upon his single service-connected disability rated as 70 percent disabling.  38 C.F.R. § 4.16(a) (2011).  Accordingly, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disorder. 

The pertinent evidence of record shows that the Veteran obtained a bachelor's degree and worked for the Post Office for 32 years until retiring in 2001.  Beginning in August 2001, he began part-time work as a substitute teacher, and written statements from the Veteran's the school system in which the Veteran worked indicate that the Veteran worked as needed and was terminated in June 2008.  One statement indicates that termination was due to the Veteran not being available.  The Board observes that VA medical records, VA examination reports, and statements from the Veteran indicate that he has experienced great functional impairment secondary to his service-connected psychiatric disorder.  That evidence relates significant stress in his work as a substitute teacher and, during September 2007 VA treatment, the Veteran reported that he was told that he could not substitute teach because he fell asleep in class.

VA medical records show that throughout the pendency of this appeal, the Veteran has undergone individual and group therapy and been prescribed various medications for his psychiatric disorder, which has been manifested by symptoms to include a depressed mood, lethargy, sleep impairment, sleep deprivation, guilt, occasional thoughts of death, slowing of thought processes, decreased interests and energy, and an inability to be around people.  Those records also show the Veteran's psychiatric disorder to be characterized as severe and largely treatment-resistant.  His global assessment of functioning (GAF) scores have ranged from as low as 30 to as high as 55, and generally fall at 45.  VA medical records also show that the Veteran was hospitalized due to psychiatric problems in September 2008, and that, as recently as August 2011, psychiatric inpatient admission was again suggested by a therapist.

Significantly, as they pertain to the Veteran's TDIU claim, VA medical records show that the Veteran's treating VA psychiatrist has found that his psychiatric disorder renders him totally disabled for purposes of gainful employment.  In September 2007, the Veteran's VA psychiatrist noted treatment of the Veteran for over a year, during which time she observed his depression to be much more severe than his 30 percent rating.  She noted that the Veteran had been unresponsive to multiple medications, and that she saw him as totally disabled for purposes of gainful employment on the basis of his depression.  In November 2008, the Veteran's treating psychiatrist indicated that the Veteran's symptoms, which included a depressed mood, marked decrease in energy, slowing of thought processes, marked decrease in interests, and an inability to be around people, were of such severity that he could not reasonably engage in gainful employment.  She found the Veteran to be unemployable secondary to his service-connected major depression and did not expect improvement.  Similarly, in August 2010, the Veteran was assigned a GAF score of 45 and his VA psychiatrist reiterated her belief that the Veteran's depression is totally disabling.  

Most recently, in April 2011, the Veteran's treating VA psychiatrist completed a work-related assessment based on the Veteran's psychiatric disorder.  In the assessment, the psychiatrist indicated that, with respect to mental abilities and aptitudes needed to perform unskilled work, the Veteran was unable to meet competitive standards in the areas of completing a normal workday and workweek without interruptions from psychologically based symptoms, performing at a consistent pace without an unreasonable number and length of rest periods, getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, and dealing with normal work stress.  The psychiatrist also noted that the Veteran's ability to respond appropriately to changes in a routine work setting was seriously limited, but not precluded.  Regarding mental abilities and aptitudes needed to perform skilled work, the psychiatrist found that the Veteran was unable to meet competitive standards in any area.  The psychiatrist stated that the Veteran's chronic and severe depression markedly limited his energy and ability to sustain productive activity that would meet competitive standards.

Also relevant to the Veteran's TDIU claim are two VA examinations administered in connection with a claim for an increased rating for his psychiatric disorder.  During a February 2007 examination, it was noted that the Veteran had severe insomnia and nightmares that left him tired and lethargic and unable to deal with issues that he needed to address.  It was also noted that the Veteran had decreased concentration that affected his occupational functioning.  The examiner noted that, while working at the Post Office, the Veteran had a great deal of difficulty tolerating conflict and ambiguity.  However, he was doing somewhat better with his part-time teaching job, possibly because there was not as much conflict between himself and the students and because he did not have as much responsibility.  

During a June 2011 VA examination, the Veteran reported that he worked for the post office for 32 years, then worked as a substitute teacher on and off, and then worked as a security guard for a couple of months before taking complete retirement.  He indicated that he was unable to tolerate the stress involved in the part-time teaching of students and had difficulty dealing with his job as a security guard.  The examiner assigned a GAF score of 55 and indicated that group therapy and medication management appeared to reduce the severity of the Veteran's symptoms.  The examiner then opined that the Veteran's psychiatric symptoms are not such that they would interfere with his ability to maintain gainful employment.  In support of that conclusion, the examiner cited the examination and the Veteran's history of a successful vocational career.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the multiple opinions of the Veteran's treating VA psychiatrist, indicating that the Veteran is unemployable due to his psychiatric disability, are more probative and persuasive than the June 2011 VA examiner's opinion that the Veteran's psychiatric symptoms would not interfere with his ability to maintain gainful employment.  The Board recognizes that there is no indication that the Veteran's treating VA psychiatrist who rendered opinions regarding the Veteran's employability had reviewed his claims folder and medical history in full.  Nevertheless, claims folder review is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board considers it significant that the VA psychiatrist predicated her opinions on her long-term treatment of the Veteran.  Additionally, the psychiatrist's opinions are supported by the Veteran's GAF scores, which generally fell at 45 and indicate serious impairment in social and occupational functioning.  The Board also considers it significant that some of those lower GAF scores were assigned by VA providers other than the Veteran's treating psychiatrist.  Moreover, the VA psychiatrist's findings are consistent with the other lay and clinical evidence, which indicates that the Veteran has been unemployed for several years, worked only part-time for several years prior to that earning less than a living wage, and experiences significant functional impairment as a result of his service-connected psychiatric disorder.  In any event, as the findings of the VA psychiatrist are fully favorable to the Veteran, he is not prejudiced by the Board's decision to afford those opinions great probative weight. 

In contrast, the Board finds that the June 2011 VA examiner's finding that the Veteran's psychiatric symptoms would not interfere with gainful employment is less probative and persuasive, as it is not adequately supported by rationale.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  The examiner predicated the opinion on the Veteran's history of a successful vocational career with the Post Office.  However, that rationale does not account for the effects on occupational functioning that the Veteran's psychiatric symptoms have had in the 10 years since his career with the Post Office ended in 2001.  The Board notes that the June 2011 VA examiner did not address or discuss the opinions of the Veteran's treating VA psychiatrist that the Veteran's psychiatric disorder renders him unemployable, the April 2011 work-related assessment, or the VA medical records showing that the Veteran was frequently assigned a GAF score of 45.  The Board also finds that the opinion is inconsistent with other evidence of record, which shows the Veteran's psychiatric symptoms to be treatment resistant and to interfere with occupational functioning.

For the foregoing reasons, the Board considers the clinical opinions of the VA treating psychiatrist sufficient for rating purposes and finds it unnecessary to remand the Veteran's TDIU claim for a VA examination.  The Board is mindful of its general duty to supplement the record by obtaining an examination that includes an opinion as to the effect of a Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  However, in this case, such additional development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

After careful review, the Board finds that the competent evidence of record shows that the Veteran's service-connected psychiatric disorder precludes gainful employment.  When considering the collective limitations demonstrated in the pertinent clinical and lay evidence, the Veteran would appear to be incapable of obtaining or maintaining gainful employment, and to have been so throughout the entire period on appeal.  38 C.F.R. § 4.16(a) (2011).

Furthermore, the Veteran has provided competent lay statements that his service-connected psychiatric disorder limits his ability to be around other people and deal with work-related stress.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  He has also reported that, due to sleep deprivation, he has difficulty functioning during the day.  That lay evidence, which is consistent with the other evidence of record and which the Board therefore considers credible, supports a finding that the Veteran's service-connected psychiatric disorder is productive of severe social and occupational impairment that renders him permanently and totally unable to work.  Caluza v. Brown, 7 Vet. App. 498 (1995)

Accordingly, considering the Veteran's apparent unemployability based upon his service-connected disability, the Board finds that a TDIU rating is warranted.  The evidence shows that during the period on appeal, it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected psychiatric disorder.  Therefore, a TDIU is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In view of the Board's decision to grant TDIU, a discussion of VA's duties to notify and assist is not warranted with respect to that claim.

With respect to the Veteran's increased rating claim and his application to reopen his previously denied claims for service connection for diabetes mellitus and prostate cancer, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specifically, VA sent the Veteran a September 2007 letter and a February 2008 rating decision, which discussed the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Significantly, the September 2007 letter also apprized the Veteran of the reasons why his claims were previously denied and the specific evidence necessary to reopen his claims for service connection for diabetes mellitus and prostate cancer.  38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  That communication satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the Veteran's claims were readjudicated in an August 2008 statement of the case, and March 2009 and July 2011 supplemental statements of the case.  The Board observes that the RO's provision of the required notice governing new and material claims followed by a readjudication, such as a statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In any event, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and Board testimony in which he expressed disagreement with the RO's initial denial of his service connection claims and subsequent decision not to reopen those previously denied claims.  Those statements suggest actual knowledge of the evidence needed to support reopening his previously-denied claims for service connection. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Therefore, the Board finds any deficiency in the notice to the Veteran regarding his new and material evidence claims constitutes harmless error, and he is not prejudiced by the Board's consideration of his claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2011 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has been afforded VA examinations regarding his psychiatric disability and the opportunity to testify at a Board hearing in support of his claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus remains denied because new and material evidence has not been received to reopen that claim.

Service connection for prostate cancer remains denied because new and material evidence has not been received to reopen that claim.

A rating of 70 percent, but not higher, for an acquired psychiatric disorder is granted. 

A TDIU rating is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


